PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/366,941
Filing Date: 1 Dec 2016
Appellant(s): OLSEN et al.



__________________
Mark Swanson Reg. No. 48,498
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 26,27,29-34, and 40 stand rejected under 35 U.S.C. §103(a) as being unpatentable over Smith, U.S. Patent 3,778,096, in view of Olsen, U.S. Patent 6,182,821.


(2) Response to Argument
The Appellant argues neither Smith nor Olsen disclose or suggest Appellant’s longitudinal rows and transverse ranks of container apertures, where each and every transverse rank of the transverse ranks includes one handle aperture. Appellant argues Smith does not include any handle aperture in any rank of container apertures 18. Appellant argues Olsen does not solve this deficiency, as Olsen only teaches one handle aperture for two ranks, to form a six-pack. The Appellant argues the Olsen handle aperture (at 35) is not in any rank, but centered between two ranks. 
However, the Examiner respectfully disagrees with these arguments. Smith discloses a flexible sheet with an array of apertures 18 arranged in longitudinal rows and transverse ranks, each and every transverse rank of the transverse ranks formed of at least two container apertures and the flexible carrier is separable into sub- carriers along the lines of weakness 30 between the each adjacent pair of the transverse ranks. 

    PNG
    media_image2.png
    391
    500
    media_image2.png
    Greyscale

Although Smith does not disclose a handle aperture for each sub-carrier, Olsen is cited to teach that it was known in the art to separate container apertures into sub-carriers and assign a handle 35 to each sub-carrier (Col 2:25-30). 

    PNG
    media_image3.png
    347
    460
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    91
    335
    media_image4.png
    Greyscale



Therefore, when the teachings of Olsen is applied to Smith, as recited in the rejection, the combination of Smith in view of Olsen would have ranks of sub-carriers with at least two container apertures with lines of weaknesses between the ranks of sub-carriers, with a corresponding handle aperture being assigned to each sub-carrier as taught by Olsen, as claimed.

The Appellant argues the combination of Smith and Olsen does not the meet the claim 27 limitation “a line of weakness extending across the flexible sheet between each adjacent pair of the transverse ranks” by reciting that the each and every transverse rank of the transverse ranks, with a corresponding handle aperture, is between two of the plurality of lines of weakness. 
The Examiner respectfully disagrees with these arguments. As stated above, Smith discloses sub-carriers having at least two container apertures and a line of weakness formed between the ranks of sub-carriers. Olsen teaches a handle aperture formed on each sub-carrier formed; therefore, the handle aperture would obviously be formed between the lines of weaknesses of the sub-carriers of Smith.

The Appellant argues the combination does not meet the claim limitation of claim 29 that each handle aperture has a width greater than a corresponding container aperture in a respective rank and as shown in the figures; Appellant argues Olsen discloses a handle opening that is significantly thinner in a width direction (perpendicular to the longitudinal rows) than the openings 20.
 The Examiner respectfully disagrees. The specification of the present application does not recite any specific dimensions or locations of where the width is taken along the handle apertures or the container apertures, therefore, as far as can be determined the handle aperture in Olsen appear to have a width greater than the width of the container apertures. 

The Appellant argues the combination does not meet the claim limitation of claim 31 that that the flexible sheet comprises six or more handle apertures. The Appellant argues the combination does not provide six or more handle apertures according to the configuration of the base Claim 26. 
The Examiner respectfully disagrees. Smith suggests at least six sub-carriers including two container apertures per sub-carrier (Col. 1:19-26), and Olsen teaches providing a handle aperture for each subcarrier (Col 2:25-30), therefore the combination would render obvious the formation of a flexible sheet having at least six handle apertures as claimed.


The Examiner respectfully disagrees. Olsen recites in (Col 2:28-30; and Col. 3:50-53) that labels (25; UPC labels are barcodes) are formed on each handle. Therefore, barcodes would obviously be formed on each of the six handle apertures formed from the combination of Smith in view of Olsen.

The Appellant argues the combination does not meet the claim limitation of claim 34 that each handle of the plurality of handles is adapted for use with the flexible carrier undivided and for a corresponding divided sub-carrier separately and individually. 
The Examiner respectfully disagrees. Olsen teaches and shows in (Fig. 2) the handle apertures 35 can be undivided from one another or individual as in (Fig. 1).  These are considered intended use limitations.

The Appellant argues the combination does not meet the claim limitation of independent Claim 40, in line with Claim 26, reciting a flexible carrier with a plurality of handles each formed of a handle aperture at a periphery of the flexible sheet 20 along a longitudinal edge of the flexible sheet. An array of container apertures 25 are formed in the flexible sheet and arranged in longitudinal rows and transverse ranks. Each of the lines of weakness is formed between adjacent pairs of transverse ranks, wherein each of the lines of weakness comprises an intermittent perforation interrupted by a 
The Examiner respectfully disagrees. As stated above, Smith discloses a flexible sheet with an array of apertures 18 arranged in longitudinal rows and transverse ranks, each and every transverse rank of the transverse ranks formed of at least two container apertures and the flexible carrier is separable into sub- carriers along the lines of weakness 30 between the each adjacent pair of the transverse ranks. Although Smith does not disclose a handle aperture for each sub-carrier, Olsen is cited to teach that it was known in the art to separate container apertures into sub-carriers and assign a handle to each sub-carrier (Col 2:25-30). Therefore, the combination of Smith in view of Olsen would teach ranks of sub-carriers with at least two container apertures with lines of weaknesses between the ranks of sub-carriers, with a corresponding handle aperture being assigned to each sub-carrier as taught by Olsen, as claimed.




Respectfully submitted,
/JENINE PAGAN/Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736          

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.